Order entered October 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00219-CR

                    JEFFREY LEON BARRETT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                      Trial Court Cause No. 32470CR

                                     ORDER

      Before the Court is appellant’s October 12, 2022 third motion for extension

of time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed by October 17, 2022. If appellant fails to file his brief by October 17,

2022, the Court may abate this case for a second hearing in the trial court to

determine why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                             /s/   LANA MYERS
                                                   JUSTICE